UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: September 30 Date of reporting period:March 31, 2014 Item 1. Report to Stockholders. The registrant’s annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: Fountain Short Duration High Income Fund (Class A: PFHAX) (Class I: PFHIX) SEMI-ANNUAL REPORT March 31, 2014 Fountain Short Duration High Income Fund a series of the Investment Managers Series Trust Table of Contents Schedule of Investments 1 Statement of Assets and Liabilities 8 Statement of Operations 10 Statement of Changes in Net Assets 11 Financial Highlights 12 Notes to Financial Statements 14 Supplemental Information 20 Expense Example 23 This report and the financial statements contained herein are provided for the general information of the shareholders of the Fountain Short Duration High Income Fund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective prospectus. www.palmersquarefunds.com Fountain Short Duration High Income Fund SCHEDULE OF INVESTMENTS As of March 31, 2014 (Unaudited) Principal Amount Value BANK LOANS – 29.7% $ Akorn, Inc. 4.500%, 10/31/20201, 2 $ Asurion LLC 3.500%, 7/8/20201, 2 8.500%, 2/18/20211, 2 BATS Global Markets Holdings, Inc. 5.000%, 1/17/20201, 2 Blue Coat Systems, Inc. 4.000%, 5/31/20192 BMC Software Finance, Inc. 5.000%, 8/9/20201, 2 Cedar Bay Generating Co. LP 6.250%, 4/23/20201, 2 CHS/Community Health Systems, Inc. 4.250%, 1/27/20211, 2 Fieldwood Energy LLC 3.871%, 9/25/20181, 2 8.375%, 7/18/20201, 2 Flexera Software LLC 4.500%, 3/18/20201, 2 Gardner Denver, Inc. 4.250%, 7/30/20201, 2 Hertz Corp. 3.000%, 3/11/20181, 2 Hilton Worldwide Finance LLC 0.000%, 10/25/20201, 2 MacDermid, Inc. 4.000%, 6/6/20201, 2 Medpace Holdings, Inc. 5.000%, 3/12/20211, 2 Monitronics International, Inc. 4.250%, 3/23/20181, 2 Mustang Parent Corp. 4.250%, 9/30/20202 Protection One, Inc. 4.250%, 3/21/20192 Raven Power Finance LLC 5.250%, 12/18/20201, 2 RBS Global, Inc. 0.000%, 8/15/20201, 2 Sequa Corp. 5.250%, 6/19/20171, 2 Southwire Co. 3.250%, 2/22/20211, 2 1 Fountain Short Duration High Income Fund SCHEDULE OF INVESTMENTS - Continued As of March 31, 2014 (Unaudited) Principal Amount Value BANK LOANS (Continued) $ Spin Holdco, Inc. 4.250%, 11/8/20171, 2 $ Tallgrass Operations LLC 4.250%, 11/13/20181, 2 TGGT Holdings LLC 6.500%, 11/15/20181, 2 Tribune Co. 4.000%, 7/1/20201, 2 Viskase Cos., Inc. 4.250%, 1/3/20211, 2 Western Refining, Inc. 4.250%, 11/12/20201, 2 TOTAL BANK LOANS (Cost $9,906,035) CORPORATE BONDS – 67.6% BASIC MATERIALS – 6.8% ArcelorMittal (Luxembourg) 6.125%, 6/1/20183 FMG Resources August 2006 Pty Ltd. (Australia) 6.000%, 4/1/20171, 3, 4 8.250%, 11/1/20191, 3, 4 Hexion U.S. Finance Corp. / Hexion Nova Scotia Finance ULC 8.875%, 2/1/20181 INEOS Group Holdings S.A. (Luxembourg) 6.125%, 8/15/20181, 3, 4 Novelis, Inc. (Canada) 8.375%, 12/15/20171, 3 PetroLogistics LP / PetroLogistics Finance Corp. 6.250%, 4/1/20201 COMMUNICATIONS – 4.3% Mediacom Broadband LLC / Mediacom Broadband Corp. 5.500%, 4/15/20211, 4 SBA Communications Corp. 5.625%, 10/1/20191 T-Mobile USA, Inc. 6.464%, 4/28/20191 Univision Communications, Inc. 6.875%, 5/15/20191, 4 Windstream Corp. 7.875%, 11/1/2017 2 Fountain Short Duration High Income Fund SCHEDULE OF INVESTMENTS - Continued As of March 31, 2014 (Unaudited) Principal Amount Value CORPORATE BONDS (Continued) CONSUMER, CYCLICAL – 2.0% $ American Axle & Manufacturing, Inc. 5.125%, 2/15/20191 $ Meritage Homes Corp. 4.500%, 3/1/20181 CONSUMER, NON-CYCLICAL – 14.8% APX Group, Inc. 6.375%, 12/1/20191 ARAMARK Corp. 5.750%, 3/15/20201 Avis Budget Car Rental LLC / Avis Budget Finance, Inc. 2.986%, 12/1/20171, 2, 4 Biomet, Inc. 6.500%, 8/1/20201 Cardtronics, Inc. 8.250%, 9/1/20181 Centene Corp. 5.750%, 6/1/2017 FreseniU.S. Medical Care U.S. Finance II, Inc. 5.625%, 7/31/20194 HCA, Inc. 3.750%, 3/15/2019 Hologic, Inc. 6.250%, 8/1/20201 Par Pharmaceutical Cos., Inc. 7.375%, 10/15/20201 Reynolds Group Issuer, Inc. / Reynolds Group Issuer LLC / Reynolds Group Issuer Lu 7.125%, 4/15/20191 Salix Pharmaceuticals Ltd. 6.000%, 1/15/20211, 4 Smithfield Foods, Inc. 5.250%, 8/1/20181, 4 United Rentals North America, Inc. 5.750%, 7/15/20181 Universal Hospital Services, Inc. 7.625%, 8/15/20201 Valeant Pharmaceuticals International 6.375%, 10/15/20201, 4 Valeant Pharmaceuticals International, Inc. (Canada) 6.750%, 8/15/20181, 3, 4 3 Fountain Short Duration High Income Fund SCHEDULE OF INVESTMENTS - Continued As of March 31, 2014 (Unaudited) Principal Amount Value CORPORATE BONDS (Continued) ENERGY – 21.1% $ Antero Resources Finance Corp. 6.000%, 12/1/20201 $ Bill Barrett Corp. 7.625%, 10/1/20191 Carrizo Oil & Gas, Inc. 7.500%, 9/15/20201 El Paso LLC 7.250%, 6/1/2018 EP Energy LLC / Everest Acquisition Finance, Inc. 6.875%, 5/1/20191 Genesis Energy LP / Genesis Energy Finance Corp. 7.875%, 12/15/20181 Halcon Resources Corp. 9.750%, 7/15/20201 Holly Energy Partners LP / Holly Energy Finance Corp. 6.500%, 3/1/20201 Kodiak Oil & Gas Corp. (Canada) 8.125%, 12/1/20191, 3 Laredo Petroleum, Inc. 9.500%, 2/15/20191 Legacy Reserves LP / Legacy Reserves Finance Corp. 8.000%, 12/1/20201 Martin Midstream Partners LP / Martin Midstream Finance Corp. 8.875%, 4/1/20181 7.250%, 2/15/20211, 4 Northern Tier Energy LLC / Northern Tier Finance Corp. 7.125%, 11/15/20201 Oasis Petroleum, Inc. 7.250%, 2/1/20191 Offshore Group Investment Ltd. (Cayman Islands) 7.500%, 11/1/20191, 3 Pacific Drilling V Ltd. (Virgin Islands (British)) 7.250%, 12/1/20171, 3, 4 Penn Virginia Corp. 8.500%, 5/1/20201 Rockies Express Pipeline LLC 6.850%, 7/15/20184 Tesoro Logistics LP / Tesoro Logistics Finance Corp. 5.875%, 10/1/20201 Ultra Petroleum Corp. (Canada) 5.750%, 12/15/20181, 3, 4 4 Fountain Short Duration High Income Fund SCHEDULE OF INVESTMENTS - Continued As of March 31, 2014 (Unaudited) Principal Amount Value CORPORATE BONDS (Continued) ENERGY (Continued) $ Whiting Petroleum Corp. 5.000%, 3/15/20191 $ FINANCIAL – 10.8% AerCap Aviation Solutions B.V. (Netherlands) 6.375%, 5/30/20173 Aircastle Ltd. (Bermuda) 4.625%, 12/15/20183 7.625%, 4/15/20203 American Capital Ltd. 6.500%, 9/15/20181, 4 CNO Financial Group, Inc. 6.375%, 10/1/20201, 4 E*TRADE Financial Corp. 6.750%, 6/1/2016 6.375%, 11/15/20191 Fly Leasing Ltd. (Bermuda) 6.750%, 12/15/20201, 3 Nationstar Mortgage LLC / Nationstar Capital Corp. 6.500%, 8/1/20181 7.875%, 10/1/20201 Provident Funding Associates LP / PFG Finance Corp. 10.125%, 2/15/20191, 4 Stearns Holdings, Inc. 9.375%, 8/15/20201, 4 INDUSTRIAL – 4.3% Ardagh Packaging Finance PLC / Ardagh Holdings USA, Inc. (Ireland) 6.250%, 1/31/20191, 3, 4 Bombardier, Inc. (Canada) 4.750%, 4/15/20193, 4 Jack Cooper Holdings Corp. 9.250%, 6/1/20201, 4 Polymer Group, Inc. 7.750%, 2/1/20191 TransDigm, Inc. 7.750%, 12/15/20181 TECHNOLOGY – 1.9% ACI Worldwide, Inc. 6.375%, 8/15/20201, 4 5 Fountain Short Duration High Income Fund SCHEDULE OF INVESTMENTS - Continued As of March 31, 2014 (Unaudited) Principal Amount Value CORPORATE BONDS (Continued) TECHNOLOGY (Continued) $ iGATE Corp. 4.750%, 4/15/20191, 4 $ Infor US, Inc. 9.375%, 4/1/20191 UTILITIES – 1.6% GenOn Energy, Inc. 9.500%, 10/15/2018 NRG Energy, Inc. 7.625%, 1/15/2018 TOTAL CORPORATE BONDS (Cost $22,289,274) TOTAL INVESTMENTS – 97.3% (Cost $32,195,309) Other Assets in Excess of Liabilities – 2.7% TOTAL NET ASSETS – 100.0% $ LP – Limited Partnership PLC – Public Limited Company 1 Callable. 2 Variable, floating or step rate security. 3 Foreign security denominated in U.S. Dollars. 4 Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities are restricted and may be resold in transactions exempt from registration normally to qualified institutional buyers. See accompanying Notes to Financial Statements. 6 Fountain Short Duration High Income Fund SUMMARY OF INVESTMENTS As of March 31, 2014 (Unaudited) Security Type/Sector Percent of Total Net Assets Bank Loans 29.7% Corporate Bonds Energy 21.1% Consumer, Non-cyclical 14.8% Financial 10.8% Basic Materials 6.8% Industrial 4.3% Communications 4.3% Consumer, Cyclical 2.0% Technology 1.9% Utilities 1.6% Total Corporate Bonds 67.6% Total Investments 97.3% Other Assets in Excess of Liabilities 2.7% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 7 Fountain Short Duration High Income Fund STATEMENT OF ASSETS AND LIABILITIES As of March 31, 2014 (Unaudited) Assets: Investments, at value (cost $32,195,309) $ Cash Receivables: Investment securities sold Fund shares sold Dividends and interest Due from Advisor Prepaid expenses Prepaid offering costs Total assets Liabilities: Payables: Investment securities purchased Fund shares redeemed Shareholder servicing fees (Note 7) Distribution fees - Class A (Note 8) 71 Transfer agent fees and expenses Fund accounting fees Auditing fees Custody fees Fund administration fees Accrued other expenses Total liabilities Net Assets $ See accompanying Notes to Financial Statements. 8 Fountain Short Duration High Income Fund STATEMENT OF ASSETS AND LIABILITIES – Continued As of March 31, 2014 (Unaudited) Components of Net Assets: Paid-in capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment loss ) Accumulated net realized gain on investments Net unrealized appreciation on investments Net Assets $ Maximum Offering Price per Share: Class A Shares: Net assets applicable to shares outstanding $ Shares of beneficial interest issued and outstanding Redemption price* Maximum sales charge (5.75% of offering price)** Maximum offering price to public $ Class I Shares: Net assets applicable to shares outstanding $ Shares of beneficial interest issued and outstanding Offering and redemption price per share $ * No sales charge applies on investments of $1 million or more, but a contingent deferred sales charge ("CDSC") of 1% will be imposed on certain redemptions of such shares within 12 months of the date of purchase. ** On sales of $50,000 or more, the sales charge will be reduced. See accompanying Notes to Financial Statements. 9 Fountain Short Duration High Income Fund STATEMENT OF OPERATIONS For the Period October 7, 2013* through March 31, 2014 (Unaudited) Investment Income: Interest $ Total investment income Expenses: Advisory fees Registration fees Fund accounting fees Transfer agent fees and expenses Custody fees Administration fees Offering costs Shareholder servicing fees (Note 7) Auditing fees Miscellaneous Legal fees Trustees' fees and expenses Shareholder reporting fees Chief Compliance Officer fees Insurance fees Distribution fees - Class A (Note 8) Total expenses Advisory fees waived ) Other expenses absorbed ) Net expenses Net investment income Realized and Unrealized Gain (Loss) on Investments: Net realized gain on investments Net change in unrealized appreciation/depreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets from Operations $ * Commencement of operations. See accompanying Notes to Financial Statements. 10 Fountain Short Duration High Income Fund STATEMENT OF CHANGES IN NET ASSETS For the Period October 7, 2013* through March 31, 2014 (Unaudited) Increase (Decrease) in Net Assets from: Operations: Net investment income $ Net realized gain on investments Net change in unrealized appreciation/depreciation on investments Net increase in net assets resulting from operations Distributions to Shareholders: From net investment income: Class A ) Class I ) Total distributions to shareholders ) Capital Transactions: Net proceeds from shares sold: Class A Class I Reinvestment of distributions: Class A Class I Cost of shares redeemed: Class A1 ) Class I2 ) Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period − End of period $ Accumulated net investment loss $ ) Capital Share Transactions: Shares sold: Class A Class I Shares reinvested: Class A Class I Shares redeemed: Class A ) Class I ) Net increase in capital share transactions * Commencement of operations. 1 Net of redemption fee proceeds of $13. 2 Net of redemption fee proceeds of $6,009. See accompanying Notes to Financial Statements. 11 Fountain Short Duration High Income Fund FINANCIAL HIGHLIGHTS Class A Per share operating performance. For a capital share outstanding throughout the period. For the Period October 7, 2013* through March 31, 2014 (Unaudited) Net asset value, beginning of period $ Income from Investment Operations: Net investment income1 Net realized and unrealized gain on investments Total from investment operations Less Distributions: From net investment income ) Net asset value, end of period $ Total return4 % 2 Ratios and Supplemental Data: Net assets, end of period (in thousands) $ Ratio of expenses to average net assets: Before fees waived and expenses absorbed % 3 After fees waived and expenses absorbed % 3 Ratio of net investment income to average net assets: Before fees waived and expenses absorbed % 3 After fees waived and expenses absorbed % 3 Portfolio turnover rate 13
